Title: To Benjamin Franklin from Elias de Baussay, 23 May 1777
From: Baussay, Elias de
To: Franklin, Benjamin


Monsieur
La Haye 23 May 1777
Comme il y a 34 ans que je suis au service de la Cour de Treves, et qu’outre cela je suis natif d’Amsterdam, j’ai une parfaite connoissance du gouvernement de cette Republique, et aussi des liaisons tres intimes avec des principaux membres du gouvernement, desquels j’ai eté instruit de tout ce qui c’est passé, entre Mr. L’ambassadeur de Hollande et vous Monsieur, et de ce qu’il en a ecrit a ces principaux a deux differentes reprises. Je croi leur faire plaisir de vous faire savoir que l’on seroit charmé de vous voir dans ce Pays ou bien Mr. Dean; mais que les circonstances sont trop delicate pour qu’il en puisse resulter presentement des avantages réëls, par l’influence qu’a Mr. L’Ambassadeur d’Angleterre a la Cour Stadhoudrienne, et celle-ci sur un certain parti. Mais si vous pouviés etablir ici une personne de confiance, sous un incognito parfait, je ne doute nullement Monsieur ou vous trouveriés tout ce que vous pouvés desirer, sous l’aspect de l’independence de vos Colonies, ce que l’on souhaite ici de bien bon coeur. Si je puis vous y etre utile, vous me trouverés tout disposé a cela, et peut etre avec bien plus de succés que par d’autres voyes. J’ai l’honneur d’etre avec baucoup de consideration Monsieur votre tres Humble et tres obeissant serviteur
E. De BaussaÿConseiller et Resident deS.A.S. L’El[ecteur] de Treves.

P.S. Si vous me faite l’honneur de me repondre je vous prie de me marquer a qui je puis adresser mes lettres a Paris, pour vous les faire tenir.

 
Addressed: A Monsieur / Monsieur Francklin / a / Paris
Notation: Baussay M. De 25 Juillet 1777.
